EXECUTION COPY PURCHASE AND SALE AGREEMENT Dated as of March 2, 2010 among VARIOUS ENTITIES LISTED ON SCHEDULE I, as the Originators, PATRIOT COAL CORPORATION, individually and as Servicer and PATRIOT COAL RECEIVABLES (SPV) LTD. 9205569 09039541 CONTENTS Clause Subject Matter Page ARTICLE I AGREEMENT TO PURCHASE AND SELL SECTION 1.1 Agreement To Purchase and Sell 1 SECTION 1.2 Timing of Purchases 3 SECTION 1.3 Consideration for Purchases 3 SECTION 1.4 Purchase and Sale Termination Date 3 SECTION 1.5 Intention of the Parties 3 ARTICLE II PURCHASE REPORT; CALCULATION OF PURCHASE PRICE SECTION 2.1 Purchase Report 4 SECTION 2.2 Calculation of Purchase Price 4 ARTICLE III PAYMENT OF PURCHASE PRICE SECTION 3.1 Contribution of Receivables and Initial Purchase Price Payment 5 SECTION 3.2 Subsequent Purchase Price Payments 5 SECTION 3.3 Settlement as to Specific Receivables and Dilution 6 SECTION 3.4 Reconveyance of Receivables 7 SECTION 3.5 Letters of Credit 7 ARTICLE IV CONDITIONS OF PURCHASES SECTION 4.1 Conditions Precedent to Initial Purchase 9 SECTION 4.2 Certification as to Representations and Warranties 10 SECTION 4.3 Additional Originators 10 SECTION 4.4 Removal of Originators 11 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS SECTION 5.1 Corporate Existence and Power 12 SECTION 5.2 Corporate and Governmental Authorization, Contravention 12 SECTION 5.3 Binding Effect of Agreement 12 SECTION 5.4 Accuracy of Information 12 SECTION 5.5 Actions, Suits 13 SECTION 5.6 Taxes 13 SECTION 5.7 Compliance with Applicable Laws 13 i 9205569 09039541 CONTENTS Clause Subject Matter Page SECTION 5.8 Reliance on Separate Legal Identity 13 SECTION 5.9 Investment Company 13 SECTION 5.10 Perfection 13 SECTION 5.11 Creation of Receivables 14 SECTION 5.12 Credit and Collection Policy 14 SECTION 5.13 Enforceability of Contracts 14 SECTION 5.14 Names, Location and Offices 14 SECTION 5.15 Good Title 14 SECTION 5.16 Nature of Receivables 14 SECTION 5.17 Bulk Sales, Margin Regulations, No Fraudulent Conveyance, Investment Company 14 SECTION 5.18 Financial Condition 15 SECTION 5.19 Licenses, Contingent Liabilities, and Labor Controversies 15 SECTION 5.20 Reaffirmation of Representations and Warranties by the Originators 15 SECTION 5.21 Transferors; Location of Mining Operations 15 SECTION 5.22 Coal Purchase Agreements 16 SECTION 5.23 Ordinary Course of Business 16 ARTICLE VI COVENANTS OF THE ORIGINATORS SECTION 6.1 Affirmative Covenants 16 SECTION 6.2 Reporting Requirements 18 SECTION 6.3 Negative Covenants 19 SECTION 6.4 Substantive Consolidation 20 ARTICLE VII ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES SECTION 7.1 Rights of the Company 22 SECTION 7.2 Responsibilities of the Originators 22 SECTION 7.3 Further Action Evidencing Purchases 23 SECTION 7.4 Application of Collections 24 ARTICLE VI PURCHASE AND SALE TERMINATION EVENTS SECTION 8.1 Purchase and Sale Termination Events 24 SECTION 8.2 Remedies 25 ii 9205569 09039541 CONTENTS Clause Subject Matter Page ARTICLE IX INDEMNIFICATION SECTION 9.1 Indemnities by the Originators 25 ARTICLE X MISCELLANEOUS SECTION 10.1 Amendments, etc 27 SECTION 10.2 Notices, etc 27 SECTION 10.3 No Waiver; Cumulative Remedies 27 SECTION 10.4 Binding Effect; Assignability 28 SECTION 10.5 Governing Law 28 SECTION 10.6 Costs, Expenses and Taxes 28 SECTION 10.7 SUBMISSION TO JURISDICTION 28 SECTION 10.8 WAIVER OF JURY TRIAL 29 SECTION 10.9 Captions and Cross References; Incorporation by Reference 29 SECTION 10.10 Execution in Counterparts 29 SECTION 10.11 Acknowledgment and Agreement 29 SECTION 10.12 No Proceeding 30 SECTION 10.13 Limited Recourse 30 iii 9205569 09039541 CONTENTS Clause Subject Matter Page SCHEDULES Schedule I List of Originators and Jurisdiction of Organization Schedule II Location of Mining Operations for Each Transferor Schedule III Location of Books and Records of Originators Schedule IV Trade Names Schedule V Actions/Suits Schedule VI Notice Addresses for Company, Each Originator and Patriot Schedule VII Coal Purchase Agreements EXHIBITS Exhibit A Form of Purchase Report Exhibit B Form of Company Note Exhibit C Form of Joinder Agreement iv 9205569 09039541 THIS PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or otherwise modified from time to time, this  Agreement ), dated as of March 2, 2010, is entered into among the VARIOUS ENTITIES LISTED ON SCHEDULEI HERETO (each, an  Originator ; and collectively,  Originators ), PATRIOT COAL CORPORATION, individually ( Patriot ) and as initial Servicer (as defined below) and PATRIOT COAL RECEIVABLES (SPV) LTD., a company organized under the laws of the British Virgin Islands (the  Company ). DEFINITIONS Unless otherwise indicated herein, capitalized terms used and not otherwise defined in this Agreement are defined in Exhibit I to the Receivables Purchase Agreement of even date herewith (as the same exists as of the date hereof or as it may be amended, restated, supplemented or otherwise modified from time to time, the  Receivables Purchase Agreement ), among the Company, as Seller, Patriot Coal Corporation (individually,  Patriot ), as initial Servicer (in such capacity, the  Servicer ), the various Purchasers and Purchaser Agents from time to time party thereto, and Fifth Third Bank, as Administrator and as LC Bank. All references herein to months are to calendar months unless otherwise expressly indicated. BACKGROUND: 1. The Company is a restricted purpose company, all of the issued and outstanding voting equity interests of which are owned by AMACAR; 2. The Originators generate Receivables in the ordinary course of their businesses; 3. The Originators, in order to finance their respective businesses, wish to sell Receivables to the Company, and the Company is willing to purchase Receivables from the Originators, on the terms and subject to the conditions set forth herein; 4. The Originators and the Company intend this transaction to be a true sale or contribution, as the case may be, of Receivables and Related Rights by each Originator to the Company, providing the Company with the full benefits of ownership of the Receivables, and the Originators and the Company do not intend the transactions hereunder to be characterized as a loan from the Company to any Originator; and 5. The Company intends to sell the Purchased Interest in the Receivables and Related Rights to the Purchasers pursuant to the Receivables Purchase Agreement. NOW, THEREFORE, in consideration of the premises and the mutual agreements herein contained, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: ARTICLE I AGREEMENT TO PURCHASE AND SELL SECTION 1.1 Agreement To Purchase and Sell . On the terms and subject to the conditions set forth in this Agreement, each Originator, severally and for itself, agrees to sell to the Company, and the Company agrees to purchase from such Originator, from time to time on or after the Closing Date, but before the Purchase and Sale Termination Date (as defined in Section 1.4 hereof), all of such Originators right, title and interest in and to: 9205569 09039541 (a) each Receivable of such Originator that existed and was owing to such Originator at the closing of such Originators business on the Closing Date (other than Receivables contributed to the Company pursuant to Section 3.1 (the  Contributed Receivables ); (b) each Receivable generated by such Originator from and including the Closing Date to but excluding the Purchase and Sale Termination Date; (c) all rights to, but not the obligations of, such Originator under all Related Security; (d) all amounts due or to become due to such Originator with respect to any of the foregoing; (e) all books and records of such Originator related to any of the foregoing, and all Transaction Documents to which such Originator is a party, together with all rights (but not obligations) of such Originator thereunder; (f) all rights, remedies, powers, privileges, title and interest (but not obligations) of such Originator in and to each lock-box address and account (including, without limitation, all related Lock-Box Accounts and all Collection Accounts) to which any Collections or other proceeds with respect to such Receivables may be deposited, and all amounts on deposit therein, and any related investment property (as such term is defined in the applicable UCC); and (g) all Collections and other proceeds (as defined in the applicable UCC) and products of any of the foregoing that are or were received by such Originator on or after the Closing Date, including, without limitation, all funds which either are received by such Originator, the Company or the Servicer from or on behalf of the Obligors in payment of any amounts owed (including, without limitation, invoice price, finance charges, interest and all other charges) in respect of Receivables or are applied to such amounts owed by the Obligors (including, without limitation, any insurance payments that such Originator, the Company or the Servicer applies in the ordinary course of its business to amounts owed in respect of any Receivable, and net proceeds of sale or other disposition of repossessed goods or other collateral or property of the Obligors in respect of Receivables or any other parties directly or indirectly liable for payment of such Receivables) ( clauses (a) through (g) , collectively, the  Collateral ). All purchases and contributions hereunder are absolute and irrevocable and shall be made without recourse, but shall be made pursuant to, and in reliance upon, the representations, warranties and covenants of the Originators set forth in this Agreement and each other Transaction Document. No obligation or liability to any Obligor on any Receivable is intended to be assumed by the Company hereunder, and any such assumption is expressly disclaimed. The Companys foregoing commitment to purchase Receivables and the proceeds and rights described in clauses (c) through (g) (collectively, the “Related Rights”) is herein called the “Purchase Facility.” 2 9205569 09039541 SECTION 1.2 Timing of Purchases. (a) Closing Date Purchases. Each Originator’s entire right, title and interest in (i) each Receivable that existed and was owing to such Originator at the Closing Date (other than Contributed Receivables) and (ii)all Related Rights with respect thereto automatically shall be, and shall be deemed to have been, sold by such Originator to the Company on the Closing Date. (b) Subsequent Purchases. After the Closing Date, until the Purchase and Sale Termination Date, each Receivable and the Related Rights generated by each Originator shall be, and shall be deemed to have been, sold by such Originator to the Company immediately (and without further action) upon the creation of such Receivable.
